Citation Nr: 1301234	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1954 to January 1956.  The Veteran died on February [redacted], 2010.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  An October 2007 rating decision declined to reopen the Veteran's claim for service connection for a bilateral hearing loss disability and denied entitlement to a TDIU.  A July 2009 rating decision continued the 30 percent disability rating of the Veteran's PTSD.

Following the Veteran's death in February 2010, in December 2010, the Appellant's representative submitted a statement that the RO construed to be a request for substitution as claimant as to the above claims.  In March 2012, the RO notified the Appellant that it had found the Appellant to be a properly substituted claimant in connection with the claims for an increased disability rating for PTSD, service connection for a bilateral hearing loss disability, and a TDIU.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  If a claimant dies while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389,    § 212.

The issues of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A § 1318 and death benefits have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.  


FINDINGS OF FACT

1.  In a March 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; an April 2008 Memorandum Decision from the United States Court of Appeals for Veterans Claims (Court) affirmed this decision.

2.  The evidence received since the March 2006 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss disability.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's bilateral hearing loss disability and his military service.
CONCLUSIONS OF LAW

1.  The March 2006 Board decision denying the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  See 38 U.S.C.A.     § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hearing loss disability.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).

3.  Resolving the benefit of the doubt in the Appellant's favor, the Veteran's bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Both the Appellant's petition to reopen the claim for service connection for a bilateral hearing loss disability and her substituted claim for service connection for a bilateral hearing loss disability have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a claimant seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)  While credibility is to be presumed, the Court has also held that lay statements offering medical opinions cannot provide a basis on which to reopen a claim for service connection.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.")

In Shade v. Shinseki, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  24 Vet. App. 110, 120 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, the Court concluded that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the facts in the instant case, the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was last finally denied in a March 2006 Board decision.  The Board denied the Veteran's claim, finding that there was no relationship between the Veteran's hearing loss disability and military service.  The Veteran did not appeal the decision, and the Board decision became final.  The evidence under consideration at the time of the March 2006 Board decision consisted of the Veteran's service treatment records and medical records diagnosing the Veteran with bilateral hearing loss.

The Board must first determine if new and material evidence has been submitted since the time of the March 2006 final Board decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record includes an additional audiogram diagnosing the Veteran with a bilateral hearing loss disability, additional lay statements from the Appellant, and an additional audiological examination of the Veteran's claimed tinnitus condition.  This evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection was denied because the Board found no evidence of a relationship between the Veteran's bilateral hearing loss disability and his military service.  The new evidence is relevant to establishing such a relationship.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R.  § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.

Service Connection

The substituted Appellant essentially contends that the Veteran had a bilateral hearing loss disability as a result of noise exposure during his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, service connection for a hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2012).

Regarding the first Hickson element, evidence of a current disability, impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  In the instant case, the Veteran's July 2003 audiological examination demonstrates that the Veteran suffers from a bilateral hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he was exposed to loud noise in service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure.  The second Hickson element, in-service injury or disease, is met.

With regard to the third Hickson element, medical nexus, there is one medical opinion concerning the etiology of the Veteran's bilateral hearing loss disability: the July 2003 VA examination report.  The examiner indicated that current hearing examination showed a symmetric sensorineural hearing loss that was most consistent with age factors and a history of law enforcement noise exposure for 36 years.  The examiner stated that there was no evidence to support either a conductive or mixed component to the veteran's hearing loss either after discharge or on the current examination that would be consistent with damage from a tympanic membrane perforation.  It was the examiner's opinion that in the presence of a symmetric sensorineural hearing loss and lack of evidence to document a conductive or mixed loss, that it was not at least as likely as not that hearing loss was related to military noise exposure.  
The Board observes that since the time of this negative nexus opinion, the Veteran was afforded an additional examination of his tinnitus disability in February 2009.  In that examination, the examiner observed that a left tympanic membrane perforation was noted at separation.  The examiner noted that given the Veteran's likely exposure in-service to a diesel explosion, his tinnitus was at least as likely as not related to service.  Accordingly, service connection was granted for tinnitus.

With this in mind, the Board notes that "an associated hearing loss is usually present" when tinnitus is present.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  The evidence of record reflects that the Veteran's tinnitus is a result of his exposure to acoustic trauma during service.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.  

Accordingly, with the rationale that accompanied the grant of service connection for tinnitus, and with the Merck Manual's findings that tinnitus is often accompanied by a noise-induced hearing loss, the Board finds that the evidence for and against the Appellant's claim for service connection for a bilateral hearing loss disability is in relative equipoise.  Therefore, the benefit-of-the-doubt will be conferred in the Appellant's favor, and the claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.400 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a bilateral hearing loss disability is reopened.

Service connection for a bilateral hearing loss disability is granted.
REMAND

Though the Board regrets the additional delay, further development is required with respect to the Appellant's substituted claims for a disability rating in excess of 30 percent for PTSD and a TDIU. 

The Veteran's private attorney has submitted evidence since the most recent supplemental statement of the case without a waiver of RO review of this evidence in the first instance.  Without such a waiver, a remand is required in order to allow the RO to first review the evidence.

While the Appellant and the Appellant's representative have stated that the Veteran is deceased, the Veteran's claims file should be supplemented to include appropriate evidence of the death of the Veteran.  On remand, the RO should confirm the Veteran's death by associating with the claims file the Veteran's death certificate or other proper form of evidence of death as listed in 38 C.F.R. § 3.211.  

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's death by obtaining the Veteran's death certificate or other proper form of evidence of death as listed in 38 C.F.R. § 3.211.

2. Then, contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

3.  After undertaking any additional development that it deems to be necessary, readjudicate the Appellant's claims, specifically reviewing evidence that has been submitted to the Board without a waiver of review by the RO in the first instance.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





Continued on the next page.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



